99 F.3d 1143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gerald S. BUCHANAN, Appellant,v.STATE of Minnesota, Appellee.
No. 96-1730.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 2, 1996Filed:  Oct. 7, 1996

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Gerald Buchanan appeals the district court's1 dismissal of his complaint for lack of jurisdiction.  On appeal, Buchanan argues that the district court erred in holding the Eleventh Amendment barred his action against Minnesota.  As we conclude the district court correctly applied well-settled principles of law, an opinion would lack precedential value.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota